Citation Nr: 1010760	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the termination of the Veteran's benefits on October 
27, 2004, pursuant to Chapter 1606, Montgomery GI Bill - 
Selected Reserve Educational Assistance Program is proper, 
and whether the overpayment in the amount of $316.80 is 
valid.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served with the United States Army Reserves from 
August 1994 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which terminated the Veteran's 
educational assistance benefits, effective October 27, 2004, 
pursuant to Chapter 1606 Title 10, United States Code, and 
the RO also determined that the above action created an 
overpayment of $326.40.  In August 2005, the overpayment 
amount was reduced to $316.80.  

In January 2008 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran entered Selected Reserves (Army National 
Guard) in August 1994.

3.  The Veteran received a payment of $576.00 in educational 
assistance benefits for his enrollment at the University of 
Phoenix from October 1, 2004, to November 30, 2004.  

4.  The Department of Defense (DOD) reported that the Veteran 
left the Selected Reserves in October 27, 2004.  

5.  On May 25, 2005, VA terminated the Veteran's payment of 
educational assistance benefits under Chapter 1606 of the 
Montgomery GI Bill, which properly created a debt of $316.80.  


CONCLUSION OF LAW

VA properly terminated the Veteran's payment of educational 
assistance benefits under Chapter 1606 of the Montgomery GI 
Bill on October 27, 2004, which properly created an 
overpayment of benefits in the amount of $316.80.  10 
U.S.C.A. §§ 16131, 16132, 16133; 38 C.F.R. §§ 21.7540, 
21.7550, 21.7551, 21.7570 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program 
(Chapter 1606, Title 10, United States Code) is an 
educational assistance program enacted by Congress.  This 
program is for members of the Selected Reserve of the Army, 
Navy, Air Force, Marine Corps, and Coast Guard, and the Army 
and Air National Guard.  The Reserve components decide who is 
eligible for the program and VA makes the payments for the 
program.  Chapter 1606 assists eligible persons to further 
their education beyond high school, by providing educational 
assistance for students enrolled in approved programs of 
education or training.  A reservist may use a maximum of 36 
months of entitlement under Chapter 1606.  38 C.F.R. 
§ 21.7570.  

To be eligible for Chapter 1606 benefits, a reservist (1) 
shall (i) enlist, reenlist, or extend an enlistment as a 
Reserve for service in the Selected Reserve so that the total 
period of obligated service is at least six years from the 
date of such enlistment, reenlistment, or extension; or (ii) 
be appointed as, or be serving as, a Reserve officer and 
agree to serve in the Selected Reserve for a period of not 
less than six years in addition to any other period of 
obligated service in the Selected Reserve to which the person 
may be subject; (2) must complete his or her initial period 
of active duty for training; (3) must be participating 
satisfactorily in the Selected Reserve; and (4) must not have 
elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a).  

For a reservist who becomes eligible for educational 
assistance before October 1, 1992, the period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  

For a reservist who becomes eligible for educational 
assistance after September 30, 1992, the period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 14-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  

The reservist may still use the full applicable 10 or 14 year 
period if he/she leaves the Selected Reserve because of a 
disability that was not caused by misconduct, the reservist's 
unit was deactivated during the period from October 1, 1991, 
through December 31, 2001, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. § 
21.7550(c), (d), (e).  

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).  

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10, United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker may be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled.  The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  

The basic facts in this case are not in dispute.  The Veteran 
joined the Selected Reserves on August 29, 1994 and was 
discharged on October 27, 2004.  An April 2005 email 
correspondence from the Department of Defense (DOD) showed 
that he left the Reserves in October 2004, thereby making him 
no longer eligible for benefits.  Thus, DOD did not certify 
the Veteran for Chapter 1606 eligibility.  The Board has no 
legal authority to change DOD verified information.  The 
service department's findings are binding and conclusive upon 
VA.  VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997).  Moreover, the record is negative for any evidence 
that the Veteran was granted an extension of time to re-
affiliate himself with the Selected Reserve.  See 38 C.F.R. § 
21.7551(a).

Additionally, because the Veteran fails to meet the basic 
eligibility requirements for education benefits under chapter 
1606, it necessarily follows that he is also barred from 
receipt of Chapter 1606 Kicker benefits.  As noted above, the 
Veteran must have entitlement under the basic Chapter 1606 
program in order to qualify for such Kicker benefits.  

Based on the foregoing, the Board finds that the Veteran was 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, as of October 27, 2004.  
Therefore, the overpayment of $316.80 created as a result of 
the payment of educational benefits from October 1, 2004, to 
November 30, 2004, was validly created.  

The Board acknowledges the Veteran's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible Veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  See 38 U.S.C.A. § 7104(c).  In 
this regard, the Board again notes that DOD has not certified 
the Veteran as being eligible for education benefits under 
Chapter 1606.  Additionally, to be eligible for Chapter 1606 
benefits, a claimant must be an active member of the 
selective reserve; the Veteran was not such a member after 
October 27, 2004.  The law in this case and not the evidence 
is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  As such, termination of the Veteran's benefits 
on October 27, 2004, pursuant to Chapter 1606, Montgomery GI 
Bill - Selected Reserve Educational Assistance Program is 
proper, and the overpayment amount of $316.80 is valid.  

II.  Duty to Notify & Assist

The Board has considered VA's duty to inform the claimant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  However, VA educational programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.1031(b) "if a formal claim for educational 
assistance is incomplete, or if VA requires additional 
information or evidence to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(d)."  The United States Court 
of Appeals for Veterans Claims has held that the VCAA 
notification procedures do not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice provisions.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (VCAA notice was not required in case 
involving a waiver request).  Specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure was 38 C.F.R. § 21.1031 for 
educational claims, not the VCAA.  

Further, Congress, in enacting the VCAA, noted the importance 
of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the 
claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  




ORDER

The termination of the Veteran's educational assistance 
benefits under Chapter 1606 of the Montgomery GI Bill on 
October 27, 2004, was proper and the appeal is denied.

The overpayment of educational assistance benefits under 
Chapter 1606 of the Montgomery GI Bill in the calculated 
amount of $316.80, was validly created and the appeal is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


